Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harald Schmidt appeals the district court’s orders consolidating his cases against Officers Steven Hunsberger and John Burk and dismissing his 42 U.S.C. § 1983 (2012) complaints against the officers. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See A/S J. Ludwig Mowinckles Rederi v. Tidewater Constr. Corp., 559 F.2d 928, 933 (4th *809Cir.1977) (identifying district court’s broad discretion in consolidation issues); United States v. Buckner, 473 F.3d 551, 554-55 (4th Cir.2007) (discussing apparent authority to consent to search). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.